DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6-7, 13-15, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel (De 202004010230 U1) in view of Sasaki et al. (US 4586650 A; hereinafter Sasaki).
Regarding claims 1, 6, 7, and 13-15, 17-18, and 20-22, Henkel teaches packaging comprising a front surface, a rear surface, two side surfaces (2/6; see Fig. 1), base surfaces (4) and gable surfaces (3) which are arranged on opposite sides of the two side surfaces, the front surface and the rear surface, and a longitudinal seam (11) which connects two edges of the composite material to form a circumferential 
Sasaki teaches a blank structure with indented fold lines for a cardboard container wherein said fold lines approach an intersection point without touching one another at an area around where said fold lines should intersect (see Figure 1A).  It would have been obvious to modify Henkel’s carton to include spaced corner folds in order to allow for the carton to flex without rupturing at said corners (Sasaki; Col 2 lines 44-61).  Further, Examiner notes it would have been an obvious matter of design choice to make Henkel’s corner folds maintain a distance of between 0.1 mm and 2.0 mm, and use a paperboard with a basis weight of the composite material between 200 g/m2 and 250 g/m2 since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
5.	Claims 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel in view of Sasaki, as applied to Claim 1, and further in view of Kaneko (US 734637 B2).
.
6.	Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henkel in view of Sasaki, as applied to Claim 1, and further in view of Daley et al. (US 2008/0290146 A1; hereinafter Daley).
	Regarding claims 23-24, Henkel, as modified above, discloses the claimed invention except for upper and lower lugs.  Daley teaches a container, blank, mandrel and method of forming the container wherein lugs are laid against a base surface and side surfaces (see Par. 0054-0056).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Henkel’s packaging to include upper and lower lugs in order to close and seal the panels of the packaging in a liquid tight manner (Daley; Par. 0015-0019).
Response to Arguments
7.	Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.  Applicant acknowledges that the prior art teaches fold lines that approach without intersecting, but contends that the prior art discloses such fold line relationships in the bottom of the container.  Therefore, Applicant contends that the prior art does not meet the language of Claim 1.
-Examiner notes that the scope of Claim 1 is such that a lower location of approaching fold lines reads on the claim.  Claim 1 does not preclude an interpretation of fold lines that approach without intersecting in a bottom of the packaging.  The rejection is therefore respectfully maintained.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734